Citation Nr: 1428556	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-32 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than December 20, 2006, for the grant of service connection for degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected degenerative arthritis of the lumbar spine.

6.  Entitlement to service connection for a skin disorder, claimed as excessive dry skin, to include as secondary to service-connected degenerative arthritis of the lumbar spine.

7.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, anxiety disorder, posttraumatic stress disorder (PTSD) directly due to service and depression claimed as secondary to service-connected disabilities.

8.  Entitlement to an initial rating in excess of 20 percent prior to December 3, 2007, and in excess of 40 percent on and after that date for degenerative arthritis of the lumbar spine.

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from December 1993 to December 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 and October 2008 rating decisions of the RO in Atlanta, Georgia.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.  

During the period on appeal, an increased rating of 40 percent was assigned for the lumbar spine arthritis effective December 3, 2007.  Although the Veteran has contended that he is entitled to an earlier effective date, the Board notes that the whole initial rating period is on appeal and has recharacterized the issue accordingly.  

The Board has also recharacterized the psychiatric disability issue.  The Veteran's claim was for service connection for depression, but he has testified that he has a diagnosis of PTSD and his VA treatment records show bipolar and anxiety disorder diagnoses.  The Board has recharacterized the issue to include any current psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The Board remanded this case in December 2012 to provide the Veteran an opportunity to testify before a hearing of the Board.  The Veteran testified before the undersigned at a March 2013 videoconference hearing.  A transcript has been associated with the file.  

The Veteran submitted additional evidence at the March 2013 Board hearing.  He waived RO consideration of that evidence.  The RO also conducted additional development on other claims during the pendency of this appeal and associated new evidence with the Veteran's VBMS electronic file.  This additional evidence is not pertinent to the left knee disability claim decided in this Board decision.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).

The Veteran raised issues of service connection for a cervical spine disability and reopening of claims of service connection for a right knee disability, bilateral shoulder disabilities, abdominal pain (now called gastroesophageal reflux disease and also muscle twitching) and hemorrhoids during the March 2013 Board hearing.  The Veteran also filed a petition to reopen a claim of service connection for blurry vision due to medication for degenerative arthritis of the lumbar spine in November 2013.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for bilateral foot, bilateral hip, erectile dysfunction, and a skin disorder, entitlement to an initial rating in excess of 20 percent prior to December 3, 2007, and in excess of 40 percent on and after that date for degenerative arthritis of the lumbar spine and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has withdrawn his appeal seeking an effective date earlier than December 20, 2006, for the grant of service connection for degenerative arthritis of the lumbar spine.

2.  The Veteran's left knee disability, to include left knee arthritis, did not manifest in service or within one year of discharge from active duty, and there is no competent and credible evidence of a nexus between a current left knee disability and service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of entitlement to an effective date earlier than December 20, 2006, for the grant of service connection for degenerative arthritis of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for left knee arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Appeal

During the March 2013 Board hearing, the Veteran stated under oath that he withdrew his claim for an effective date earlier than December 20, 2006, for the grant of service connection for degenerative arthritis of the lumbar spine.  As of March 2013, the Board had not yet issued a final decision on this case; therefore the Veteran's withdrawal of this issue is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran was diagnosed with arthritis (degenerative joint disease) of the left knee by x-ray in May 2008.  The current disability element is established.  Shedden, 381 F.3d at 1167.

Arthritis is a "chronic disease" for service connection purposes.  38 C.F.R. § 3.309(a).  Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  In addition, arthritis may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from a qualifying period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran's contentions have been generally consistent, but slightly varying, during the course of this appeal.  The Veteran has generally asserted that his left knee disability is a result of general wear and tear from military training and is not the result of a specific injury.  See, e.g., November 2007 Notice of Disagreement (NOD); Board Hearing Transcript (Tr. at 7).  In an October 2008 statement, the Veteran contended that the condition was documented in basic training.  In his July 2010 substantive appeal, the Veteran stated that he had been diagnosed with "arthritis" in his knees in service by the same doctor that diagnosed his pinched nerve in 1997.   

The Veteran has not reported any medical education, experience, or training.  He is a lay witness.  38 C.F.R. § 3.159(a).  A layperson is competent to report on the nature, extent, and onset of his lay observable symptomatology and to report what he or she has been told by a medical expert.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence may also establish the diagnosis of a medical condition and nexus to service in certain circumstances.  Id.  The Board must determine, on a case by case basis, whether the layperson's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 433-34 (2011).

The Board finds that the Veteran is competent to report joint pain in service and to report what he has been told by a medical expert.  Jandreau, 492 F.3d at 1377.  The Veteran is not competent to provide a lay diagnosis of arthritis of the left knee.  The mere report of joint pain is not sufficient to permit a finding of a characteristic manifestation of arthritis.  38 C.F.R. § 3.303(b).  The diagnosis offered by a medical doctor in this case was after a radiographic study, which the Veteran was incapable of performing on his own.  The Board finds that the Veteran's statements may not be taken as competent independent lay diagnoses in this case.  As a result, the Board also finds that the Veteran cannot competently relate ongoing joint pain to the current knee disability based on his own lay opinion.  

The Veteran's service treatment records do not reflect complaints, treatment, or diagnosis of left knee arthritis.  A report of medical history completed in June 1994 indicates that the Veteran had bilateral knee pain after physical training.  A June 30, 1994, outpatient note indicates that the Veteran was seen with complaints of left hip and knee pain since boot camp.  He reported increasing pain over time, aggravated with running and marching.  Following physical examination, the Veteran was diagnosed with patellofemoral pain syndrome of the left knee.  At a November 1997 separation from service examination, the Veteran completed a report of medical history in which he endorsed swollen of painful joints.  He clarified in the comments section that he had hip and knee trouble going on "humps."  The physician's summary indicated knee and back pain related to Marine physical training.  The clinical examination portion of the separation examination shows normal lower extremities.  

The Veteran's argument that the left knee arthritis was documented during service is not availing.  First, the Veteran's comment that the condition was documented in basic training appears to refer to the patellofemoral pain syndrome.  He reported the same set of symptoms at separation and was found to be clinically normal at that time.  The Board also notes that there is no entry in the service treatment records that diagnosed a "pinched nerve" during service.  A visit, evaluation, and diagnosis of a service member are occurrences that would have been ordinarily recorded in the service member's treatment records.  The Veteran's service treatment records appear complete.  The absence of such an entry may be taken as evidence that the Veteran has misremembered the events of service.  Given the contemporaneous evaluations that are of record, the Board finds that the Veteran's statements are of little credibility and are not entitled to significant probative value.  

The Veteran was seen for a February 2010 VA examination in connection with this claim.  At that time, the Veteran reported having bilateral knee pain beginning in boot camp during running.  He reported having knee pain all along but did not mention this to anyone until 2006.  The Veteran also reported long distance running after service, approximately 25 miles a week which he stopped about five years before.  The examiner noted that a May 2008 X-ray study of the left knee was interpreted to show degenerative joint disease, which was considered mild.  The examiner opined that the Veteran's left knee degenerative joint disease was "less likely as not" related to the patellofemoral pain syndrome that he had during military service.  The examiner based his opinion on a review of the medical literature and his clinical experience.  In rendering the opinion, the examiner noted the Veteran's diagnosis of patellofemoral pain syndrome in service, the length of time after service in which he had no documented complaints, and his history of long distance running.  

The preponderance of the evidence reflects that the Veteran's left knee degenerative joint disease did not manifest in service.  38 C.F.R. § 3.303(a).  Although the Veteran contends otherwise, the service treatment records do not show that a service doctor diagnosed him with arthritis.  The Board affords greater probative value to contemporaneous medical examination records.  The Veteran reported his present contentions to medical experts during service who evaluated the Veteran and concluded that he had either patellofemoral pain syndrome or normal lower extremities.  These reports are relevant, competent, and credible.  The Veteran's memory of the events of service has been offered more than a decade after separation.  Contemporaneous evidence is generally considered more reliable than evidence offered years after the fact.  Moreover, the February 2010 VA medical opinion clearly indicates that patellofemoral pain syndrome is not a precursor to his current arthritis.  While the Veteran is competent to report that he experienced pain in his left knee during service, the medical evidence indicates that this pain was not a manifestation of arthritis in service.  

The Veteran testified that he had continuous symptoms of pain since service at the March 2013 hearing.  Hearing Tr. at 7.  The Veteran is competent to report such symptoms.  The service and VA medical evidence, however, indicates that the pain was not a symptom of arthritis.  As discussed, the Board places greater weight on the medical evidence in this case.  The Board finds that there were no symptoms of arthritis continuously present since service.  Service connection under 38 C.F.R. § 3.303(b) is not warranted.  

The Board also finds that the left knee arthritis was not manifest to a compensable degree within one year of separation from service.  The Veteran testified that he did not seek treatment for his left knee pain for about ten years after separation.  A compensable rating for degenerative arthritis requires X-ray studies confirming the diagnosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  Without such evidence, the criteria for a compensable rating are not met.  The Board also notes that a compensable rating may be afforded on the basis of painful motion in the absence of a confirmed diagnosis.  See, e.g., Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  The Veteran reported at the February 2010 VA examination that he engaged in long distance running of about 25 miles a week until approximately 2005.  The Veteran's self-reported long distance running weighs heavily against the presence of functional impairment due to painful motion in the year following separation from service.  The Board concludes that service connection is not warranted on a presumptive basis.  38 C.F.R. § 3.307(a).  

The Board also finds that the current left knee disability is not related to service.  As discussed, the Veteran's statements are of little probative value, either for lack of competency or lack of credibility.  The medical evidence is competent, credible, and against a nexus between the current left knee disability and service.  The preponderance of the evidence is against a nexus.  See Shedden, 381 F.3d at 1167.  Service connection is not warranted on a direct basis.  38 C.F.R. § 3.303(d).  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection for a left knee disability.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A January 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's left knee service connection claim in November 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service, VA, and private treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the left knee claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran was afforded a February 2010 medical examination to obtain an opinion as to whether his left knee arthritis was the result of service strains.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Board remanded this case in December 2012 in order to provide the Veteran with an opportunity to testify at a Board hearing.  As discussed, the Veteran testified before the undersigned at a March 2013 Board hearing.  The Board concludes that there has been at least substantial compliance with the December 2012 remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

During the March 2013 Board hearing, the undersigned explained the elements of service connection, questioned the Veteran regarding where he had sought treatment, and asked in the Veteran had ever gotten an opinion regarding nexus from a doctor.  Hearing Tr. at 3, 7-8.  These actions satisfied the duties a presiding Veterans Law Judge or Acting Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2) (2013).


ORDER

The appeal for an effective date earlier than December 20, 2006, for the grant of service connection for degenerative arthritis of the lumbar spine is dismissed.

Entitlement to service connection for left knee arthritis is denied.


REMAND

The Board must remand the remaining claims for additional development.

I. VA Examinations

The Board must remand the claims for service connection for bilateral foot, bilateral hip, erectile dysfunction, skin, and acquired psychiatric disabilities for appropriate VA examinations.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Board notes that the Veteran did receive a VA examination in conjunction with the erectile dysfunction claim, but the examiner ignored the Veteran's allegation that the "incomplete erectile dysfunction" was due to the use of medications for his lumbar spine disability.  

The Veteran testified in March 2013 that his service connected lumbar spine arthritis had worsened since his last VA examination in February 2010, with complaints of sciatica.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327(a)(2013).  The record also does not include an assessment of the functional impairment caused by the Veteran's service-connected disability.  The Veteran may also be awarded service connection for additional disabilities.  After completion of the VA examination(s) for the service connection disorders, an assessment should be made of the impact of any service-connected disabilities on the Veteran's ability to secure and follow substantially gainful employment.  Accordingly, the Board finds that a remand is necessary.

II. VA Treatment Records

The claims file reflects that the Veteran receives regular medical care through the Atlanta, Georgia, and Gainesville, Florida, VA Medical Centers and their satellite facilities.  The VA treatment records in the claims file only show treatment through March 9, 2010.  The Board remands to obtain and associate the Veteran's VA treatment records from March 9, 2010, with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Atlanta, Georgia, and Gainesville, Florida, VA Medical Centers and their satellite facilities for treatment from March 9, 2010, to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After obtaining the above evidence, to the extent available, schedule the Veteran for appropriate VA examinations to determine the following:

(1) the diagnosis of any bilateral foot, bilateral hip, skin, and acquired psychiatric disabilities disorder(s) which may be present, and 

(2) whether any such bilateral foot, bilateral hip, skin, and acquired psychiatric disabilities disorder is as likely as not etiologically related to service.  

(3) whether the Veteran's erectile dysfunction was at least as likely as not a) caused or b) aggravated by the medications prescribed for the service-connected lumbar spine disability.  

The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his lumbar spine arthritis.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic file) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and indicate whether there is any form of ankylosis.  He or she should also state the total duration of the incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability, if such exist.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected lumbar spine arthritis with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.

4.  Then, schedule the Veteran for a Social and Industrial Survey with respect to his service-connected disability(ies).  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the social worker in conjunction with this request. 

A complete employment history of the Veteran should be obtained, inclusive of the last date of full-time and/or part-time employment.  An assessment of the Veteran's day-to-day functioning should be made. 

The social worker is requested to answer whether it is at least as likely as not (i.e., a degree of probability of at least 50 percent or higher) that the Veteran's service-connected disabilities alone, and without consideration of his age or nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The social worker is advised that if the answer to this question is in the negative, he or she must discuss the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background.

A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.

5.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


